TECHNITROL, INC.
SUPPLEMENTAL RETIREMENT PLAN
AMENDED AND RESTATED
EFFECTIVE january 1, 2009



PURPOSE CLAUSE

This Plan was originally established solely for the purpose of providing
benefits to certain employees of Technitrol, Inc. and its affiliated companies
that would have been payable to them under the Technitrol, Inc. Retirement Plan
but for the limitation placed on the amount of their Compensation that can be
taken into account under Section 401(a)(17) of the Code. Effective as of January
1, 2002, this Plan was amended and restated to provide for enhanced supplemental
retirement benefits for eligible employees offset by their accrued benefits
under the Technitrol, Inc. Retirement Plan. The Plan is intended to constitute
an unfunded plan primarily for the purpose of providing deferred compensation
for a select group of management or highly compensated employees. This Plan is
amended and restated, effective as of January 1, 2009, in order to comply with
the requirements of Section 409A of the Code and the regulations and other
guidance issued thereunder, with respect to amounts accrued and vested under the
Plan after December 31, 2004. The Plan was operated in good faith compliance
with Section 409A of the Code and interim guidance issued thereunder with
respect to periods between January 1, 2005 and December 31, 2008. A
Participant's entitlement to Pre-409A Benefits shall be governed by the terms
and provisions of the Technitrol, Inc. Supplemental Retirement Plan, as amended
and restated effective December 31, 2004.



DEFINITIONS

"Act" shall mean the Securities Exchange Act of 1934, as amended. "Actuarially
Equivalent" shall mean equality in value of the aggregate amounts expected to be
received under different benefit forms (other than lump sums pursuant to Article
VI) or the same form commencing at different points of time as determined using
the actuarial equivalent assumptions set forth in the Retirement Plan.
"Administrator" shall mean Technitrol, Inc. "Beneficiary" shall mean a person or
entity designated by a Participant, in a form prescribed by the Administrator,
in accordance with Article III of this Plan to receive benefits upon the death
of the Participant. "Change in Control" shall mean the occurrence of a change in
the ownership or effective control of Technitrol, Inc., or in the ownership of a
substantial portion of the assets of Technitrol, Inc., in each case as provided
under Section 409A of the Code and the regulations and guidance issued
thereunder. "Code" shall mean the Internal Revenue Code of 1986, as from time to
time amended. "Company" shall mean Technitrol, Inc. and any affiliated company
which participates in the Technitrol, Inc. Retirement Plan. "Compensation" shall
mean the amount of base salary and cash bonus (not in excess of 75% of base
salary in the calendar year in which it is paid) paid during the calendar year
by the Company to a Participant. "Effective Date" shall mean January 1, 1994.
The Effective Date of this amended and restated Plan shall mean January 1, 2009.
"Early Retirement Date" of a Participant shall mean the first day of the
calendar month coincident with or the next month following the date such a
Participant attains age 55 and completes five (5) Years of Vesting Service.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as from
time to time amended. "Final Average Compensation" shall mean the average of the
Participant's Compensation during the highest three (3) consecutive calendar
years out of the last ten (10) calendar years prior to the Participant's
termination of employment or retirement. "Normal Retirement Age" shall mean the
later of the attainment of age 65 or the fifth anniversary of participation in
the Retirement Plan. "Participant" shall mean any employee of the Company who
participates in Technitrol's Executive Short-Term Cash Incentive Plan and any
other employee of the Company designated by the Board of Directors of
Technitrol, Inc. as eligible to participate in the Plan. "Plan" means the
Technitrol, Inc. Supplemental Retirement Plan, as from time to time amended.
"Post-409A Benefits" shall mean the benefit amount accrued and/or vested by a
Participant under the Plan after December 31, 2004, as determined in accordance
with Section 409A of the Code and the regulations and other guidance issued
thereunder. "Pre-409A Benefits" shall mean the benefit amount accrued and vested
by a Participant under the Plan as of December 31, 2004. The amount accrued and
vested by a Participant prior to January 1, 2005, equals the present value as of
December 31, 2004 of the amount to which the Participant would be entitled under
the Plan if the Participant voluntarily terminated services without cause on
December 31, 2004, and received a full payment of benefits from the Plan on the
earliest possible date allowed under the Plan based on the Participant's age and
service as of December 31, 2004, and received benefits in the form with the
maximum value (the form with the maximum value will be determined as of the
benefit commencement date). A Participant's Pre-409A Benefits will be determined
in accordance with the regulations and other guidance issued under Section 409A
of the Code by the Internal Revenue Service. The present value calculation will
be determined based on the assumptions for the Pre-409A Benefit in Appendix A of
the Plan as amended and restated effective December 31, 2004. "Retirement Plan"
shall mean the Technitrol, Inc. Retirement Plan, as from time to time amended.
"Specified Employee" shall mean a key employee (as defined in Section 416(i) of
the Code without regard to paragraph (5) thereof) of the Company, provided the
stock of Technitrol, Inc. is publicly traded in an established securities market
or otherwise. A Specified Employee shall be determined in accordance with
Treasury Regulation Section 1.409A-1(i), or any successor thereto, with the
Specified Employee identification date being December 31st of each year and the
Specified Employee effective date being the first day of the fourth month
following the Specified Employee identification date. A Participant shall be
treated as a Specified Employee if the Participant meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5)) at any time
during the 12-month period ending on the Specified Employee identification date.
If a Participant is a Specified Employee as of a Specified Employee
identification date, the Participant is treated as a Specified Employee for the
entire 12-month period beginning on the Specified Employee effective date.
"Years of Service" shall mean the number of years of credited service that the
Participant has earned under the Retirement Plan plus such additional years of
service that the Participant is entitled to pursuant to the Plan (pursuant to
Section 3.6). "Years of Vesting Service" shall mean the number of years of
vesting service that the Participant has earned under the Retirement Plan plus
such additional years of vesting service that the Participant is entitled to
pursuant to the Plan (pursuant to Section 3.6).



BENEFITS

Normal Retirement.
 a. Subject to the provisions of this Article III, a Participant who retires on
    or after the Normal Retirement Age with 20 or more Years of Service shall
    receive annually his Post 409A Benefits, commencing as of the first day of
    the month following the date of retirement, a single life annuity (payable
    in equal monthly installments) equal to the difference between (i) and (ii)
    below:
     i.  45% of Final Average Compensation
     ii. The amount of the Participant's accrued benefits (in the form of a
         straight life annuity) under the Retirement Plan as of the date of
         retirement.

 b. For a Participant with less than 20 Years of Service, the annual amount of
    retirement benefit determined in Section 3.1(a)(i) above shall be multiplied
    by a fraction, the numerator of which is equal to his Years of Service and
    the denominator of which is 20.
 c. As an alternative to receiving benefits in the form of a single life
    annuity, the Participant may elect in writing to receive benefits in one of
    the Actuarially Equivalent optional forms as set forth in Section 3.3 and in
    accordance with Section 3.4. If the Participant elects to receive benefits
    in one of the optional forms, such benefits shall be adjusted using the
    Actuarial Equivalent assumptions set forth in Appendix A to this Plan.

Early Retirement. Subject to the provisions of this Article III, upon retirement
on or after his Early Retirement Date and prior to Normal Retirement Age, a
Participant shall receive his Post-409A Benefits, commencing as of the first day
of the month following the date of retirement, as set forth below:
 a. If a Participant has 20 or more Years of Service at termination, a single
    life annuity determined in accordance with Section 3.1(a), based on Years of
    Service at termination. The benefit determined under the formula in Section
    3.1(a)(i) is reduced by 5% per year (prorated based on months) by which
    payments commence prior to the attainment of age 62 and the offset benefit
    determined under the formula in Section 3.1(a)(ii) is reduced according to
    Section 5.2(b) under the Retirement Plan. If payments commence on or after
    the attainment of age 62, the benefit under the formula in Section 3.1(a)(i)
    is unreduced, but the offset benefit determined under the formula in Section
    3.1(a)(ii) shall be reduced according to Section 5.2(b) under the Retirement
    Plan if payments commence prior to age 65.
 b. If a Participant has less than 20 Years of Service at termination, a single
    life annuity determined in accordance with Section 3.1(b), based on Years of
    Service at termination and reduced by 1/15 for each of the first five (5)
    years and 1/30 for each of the next five (5) years (prorated based on
    months) by which payments commence prior to Normal Retirement Age.
 c. A Participant who terminates employment prior to his Early Retirement Date
    with five or more Years of Vesting Service shall receive his Post-409A
    Benefits, commencing as of the attainment of Early Retirement Date, in the
    form of a single life annuity as determined in accordance with Section 3.1
    or one of the optional forms described in Section 3.3.
 d. A Participant with five or more Years of Vesting Service who terminated
    employment prior to January 1, 2009 and who has not commenced benefits by
    January 1, 2009 shall commence to receive his Post-409A Benefits as of the
    Early Retirement Date unless he makes an election in accordance with Section
    3.4(b) or (c).

Forms of Benefit. Subject to the provisions of Section 3.1 and 3.2, a
Participant may elect to receive his Post-409A Benefits in one of the following
Actuarially Equivalent forms:
 a. a life annuity in level monthly payments, with either 60, 120 or 180 months
    certain. Such payments shall be made to the Participant for life and shall
    continue to be paid to the designated Beneficiary of the Participant for the
    period after the Participant's death and before expiration of the months
    certain.
 b. a joint and survivor annuity continuing for life in level monthly payments
    to the Participant and thereafter for life in level monthly payments to his
    designated Beneficiary, at either 50%) or 100% (as stated in the election)
    of the payments to the Participant.

Elections and Beneficiary Designations. All elections with respect to the time
and form of payment shall be on a prescribed form designated and approved by the
Administrator.
 a. Prior Elections. Any payment elections made by a Participant before January
    1, 2009 with respect to his Post-409A Benefits, shall continue in effect
    until such time as the Participant makes a subsequent payment election
    pursuant to this Article, and such payment election becomes effective as set
    forth below. If no payment election was previously made, then the current
    payment election shall be deemed by default to be a single life annuity
    payable at such time as set forth in Sections 3.1 and 3.2 above.
 b. Transitional Elections. On or before December 31, 2008, if a Participant who
    has not commenced to receive benefits wishes to change the timing of the
    commencement of benefits that are payable under Sections 3.1 and 3.2 of the
    Plan, the Participant may do so by completing a payment election form
    designated and approved by the Administrator, provided that any such
    election (i) must be made no later than December 31, 2008 and must be made
    prior to the year in which benefit payments are scheduled to commence, (ii)
    shall not take effect before the date that the election is made and received
    by the Administrator, (iii) does not cause a payment that would otherwise be
    made in the year in which the election is made to be delayed to a later
    year, and (iv) does not accelerate into the year in which the election is
    made a payment that is otherwise scheduled to be made in a later year.
 c. Changes in Payment Elections after 2008. On or after January 1, 2009, if a
    Participant wishes to change his payment election (or the default payment
    election described in Section 3.4(a), above) as to the timing of
    commencement of benefits, the Participant may do so by completing a payment
    election form designated and approved by the Administrator, provided that
    any such election (i) must be made at least 12 months before the date on
    which any benefit payments as of a specified time or pursuant to a fixed
    schedule are scheduled to commence, (ii) shall not take effect until at
    least 12 months after the date the election is made and accepted by the
    Administrator, and (iii) for payments to be made other than upon death, must
    provide an additional deferral period of at least five years from the date
    such payment would otherwise have been made (or in the case of any annuity
    or installment payments treated as a single payment, five years from the
    date the first amount was scheduled to be paid). For purposes of this Plan
    and clause (iii) above, all annuities or installment payments under this
    Plan shall be treated as a single payment. An election by a Participant to
    only change the form of payment to one of the Actuarially Equivalent forms
    of benefit set forth in Section 3.3 shall not be treated as a change in
    payment election for purposes of this Section 3.4; however, any such
    election must be made by the Participant on an election form designated by
    and approved by the Administrator.
 d. Elections for New Participants. An Employee who becomes eligible to
    participate in the Plan after 2008 may elect, within 30 days after becoming
    eligible to participate, the time and form of benefit payments that the
    Participant shall receive under the Plan by completing a payment election
    form designated and approved by the Administrator. If the Participant fails
    to make such an election, the Participant shall be deemed by default to have
    elected a single life annuity payable at such time in accordance with
    Section 3.1 and 3.2, above, whichever is applicable.
 e. Beneficiary Designations. A Participant may designate a Beneficiary by
    completing and submitting a written designation with the Administrator, on a
    form prescribed and approved by the Administrator. A Participant may revoke
    or modify his Beneficiary designation at any time before the commencement of
    benefits by completing and submitting a new designation. However,
    designations will only be effective if signed by the Participant and
    received by the Administrator during the Participant's lifetime and prior to
    the date of commencement of benefits to the Participant. The Participant's
    Beneficiary designation shall be deemed automatically revoked if the
    Beneficiary predeceases the Participant before the commencement of benefits,
    or if the Participant names a spouse as Beneficiary and the marriage is
    subsequently dissolved before the commencement of benefits. If the
    Participant dies without a valid Beneficiary designation, all remaining
    payments of the Participant's benefits, if any, shall be made to the
    Participant's estate.
 f. Facility of Payment. If a benefit is payable to a minor, to a person
    declared incompetent, or to a person incapable of handling the disposition
    of his property, the Company may pay such benefit to the guardian, legal
    representative or person having the care or custody of such minor,
    incompetent person or incapable person. The Administrator may require proof
    of incompetence, minority or guardianship as it may deem appropriate prior
    to the distribution of the benefit. Such distribution shall completely
    discharge the Company from all liability with respect to such benefit.

Death. In the event of the death of a married Participant prior to the
commencement of benefits under the Plan, and if the Participant was married to
his spouse throughout the one-year period preceding the date of his death, his
surviving spouse shall be entitled to receive benefits from this Plan equal to
the survivor portion of a joint and 50% survivor annuity that would be payable
to the Participant under the Plan had the Participant terminated on the day
before his death and elected a joint and 50% survivor annuity on the earliest
possible commencement, offset by the Actuarially Equivalent value of the
survivor's benefits actually payable to his surviving spouse under the
Retirement Plan. Such survivor annuity shall commence as of the first day of the
month following the date of the death of the Participant, if the Participant had
attained the Early Retirement Date as of his death or, if the Participant had
not attained the Early Retirement Dater, the survivor annuity shall commence as
of the first day of the month following the date that the Participant would have
attained the Early Retirement Date had he survived until such date. In the event
of the death of an unmarried Participant or the death of a Participant who was
not married to his spouse throughout the one-year period preceding his death
prior to the commencement of benefits, there shall be no death benefits payable
under the Plan. Prior Service Credit. For purposes of determining benefits under
this Plan, James M. Papada, III and Grace Greco shall be entitled to 15 Years of
Service and 15 Years of Vesting Service of prior service credit, effective as of
June 30, 1999. Prohibition on Acceleration of Payments. Except as provided in
this Section 3.7 and Article VI, in no event shall the time or schedule of any
payment or any amount scheduled to be paid pursuant to the terms of the Plan be
accelerated, and no such accelerated payment may be made whether or not provided
for under the terms of the Plan. Notwithstanding the previous sentence, payment
of benefits due to the Participant's death will not be treated as resulting in
an acceleration of payment.
 a. Payment Upon Income Inclusion. The Administrator may provide for the
    acceleration of the time or schedule of a payment at any time the Plan fails
    to meet the requirements of Section 409A and the regulations thereunder.
    Such payment may not exceed the amount required to be included in the
    Participant's income as a result of a failure to comply with the
    requirements of Section 409A and the regulations thereunder.
 b. Plan Termination. The Administrator may accelerate the time and form of
    payment where the acceleration of payment is made pursuant to the
    termination of the Plan in accordance with one of the following provisions:
     i.   Technitrol, Inc. or any successor to it may terminate and liquidate
          the Plan pursuant to irrevocable action taken by its board of
          directors within the 30 days preceding or the 12 months following a
          Change in Control, provided that all agreements, methods, programs and
          other arrangements sponsored by the Company immediately after the
          Change of Control event under which deferrals of compensation are
          treated as having been deferred under a single plan under Treasury
          Regulations Section 1.409A-1(c)(2) are terminated and liquidated with
          respect to each Participant that experienced the Change of Control
          event. Each such Participant shall receive all amounts of compensation
          deferred under the terminated agreements, methods, programs and other
          arrangements within 12 months of the date Technitrol, Inc. (or any
          successor to it) irrevocably takes all necessary action to terminate
          and liquidate the agreements, methods, programs and other
          arrangements.
     ii.  Technitrol, Inc. may terminate the Plan at any time and for any
          reason, provided that the termination and liquidation of the Plan does
          not occur proximate to a downturn in the financial health of the
          Company. The Company must terminate and liquidate all agreements,
          methods, programs and other arrangements sponsored by the Company that
          would be aggregated with any terminated and liquidated agreements,
          methods, programs and other arrangements under Treasury Regulation
          Section 1.409A-1(c) if the same Participant had deferrals of
          compensation under all of the agreements, methods, programs and other
          arrangements that are terminated and liquidated. Further, no payments
          in liquidation of the Plan shall be made within 12 months of the date
          Technitrol, Inc. takes all necessary action to irrevocably terminate
          and liquidate the Plan other than payments that would be payable under
          the terms of the Plan if the actions to terminate and liquidate the
          Plan had not occurred. In addition, all payments shall be made as soon
          as possible after the date that is 12 months after the date
          Technitrol, Inc. takes all necessary action to irrevocably terminate
          and liquidate the Plan (but not later than 24 months after such date).
          In addition, the Company shall not adopt a new plan that would be
          aggregated with any terminated and liquidated plan under Treasury
          Regulation Section 1.409A-1(c) if the same Participant participated in
          both plans, at any time within three years following the date that the
          Technitrol, Inc. takes all necessary action to irrevocably terminate
          and liquidate the Plan.
     iii. Such other events and conditions as prescribed by Treasury Regulation
          Section 1.409A-3(j)(4)(ix) or any generally applicable guidance
          published in the Internal Revenue Bulletin.

 c. Payment of State, Local, FICA or Foreign Taxes. The Administrator may
    provide for the acceleration of the time of a payment of a Post-409A Benefit
    to reflect the payment of state, local, FICA or foreign tax obligations
    arising from participation in the Plan that apply to an amount vested and
    accrued under the Plan before the amount is paid or made available to the
    Participant. Such payment may not exceed the amount of such taxes due as a
    result of participation in the Plan with respect to the Post-409A Benefits.
    A Participant's benefits under the Plan shall be reduced to reflect the
    payment of the Participant's tax obligations under this Section. The amount
    of the reduction to the Participant's benefits is determined as follows:
     i.  If the Participant is required to receive a mandatory lump sum
         distribution pursuant to Section 3.7(d), the amount of the reduction
         equals the amount of the accelerated payment increased with interest
         from the date in which the accelerated payment was made to the
         Participant's benefit commencement date. The interest rate used for
         this purpose shall equal the interest rate set forth in Appendix A.
     ii. If the Participant will receive his Plan benefit in the form of an
         annuity, the amount of the reduction equals the amount of the
         accelerated payment increased with interest from the date on which the
         accelerated payment was made to the Participant's benefit commencement
         date. The accumulated value of the accelerated payment is then
         converted into Actuarially Equivalent annuity using the actuarial
         assumptions set forth in Appendix A.

 d. Cashouts. The Administrator may in its decretion require a Participant or a
    Beneficiary of a deceased Participant to receive a mandatory lump sum
    distribution of benefits if the present value of the Participant's benefits
    (including the Participant's Pre-409A Benefits) under the Plan do not exceed
    the applicable dollar amount under Section 402(g)(1)(B) of the Code,
    provided that the payment results in the termination and liquidation of the
    Participant's interest under the Plan (and under all arrangements that are
    treated with this Plan as a single non-qualified deferred compensation plan
    under Section 1.409A-1(c)(2) of the regulations). The present value of a
    lump sum payment shall be calculated as of the payment date, assuming
    commencement at the Participant's earliest possible commencement date, in
    accordance with the interest and mortality assumptions as described in
    Appendix A.

Six-Month Delay for Specified Employees. Notwithstanding anything in this
Article III to the contrary, if a Participant is a Specified Employee on the
date of his "separation from service," within the meaning of section 409A of the
Code, in no event shall the Participant's Post-409A Benefits commence to be paid
to the Participant until the date that is six months after the date of the
Participant's separation from service (or, if earlier than the end of the six
month period, the date of death of the Specified Employee). If a benefit payment
to a Participant is delayed pursuant to the preceding sentence, the Participant
shall be entitled to interest on the delayed payment equal to the average of the
first segment interest rates (with applicable phase-in) prescribed by the rules
under Section 417(e)(3) of the Code over the six calendar months immediately
preceding the calendar month of the Participant's separation from service.
Separation from Service Prior to 2005. If a Participant separated from service
prior to 2005, his rights and benefits under the Plan shall be determined by the
terms and provisions of the Plan as in effect on his separation from service.



ADMINISTRATION

The Plan shall be administered by the Administrator, who shall have the
discretionary authority to interpret the Plan, to determine eligibility for
benefits hereunder, and to determine the nature and amount of benefits. Any
construction or interpretation of the Plan and any determination of fact in
administering the Plan made in good faith by the Administrator shall be final
and conclusive for all Plan purposes. The Administrator shall prescribe a form
for the presentation of claims under the terms of this Plan.
 a. Upon presentation to the Administrator of a claim on the prescribed form,
    the Administrator shall make a determination of the validity thereof. If the
    determination is adverse to the claimant, the Administrator shall furnish to
    the claimant within 90 days after the receipt of the claim a written notice
    setting forth the following:
     i.   the specific reason or reasons for the denial;
     ii.  specific responses to pertinent provisions of the Plan on which the
          denial is based;
     iii. a description of any additional materials or information necessary for
          the claimant to perfect the claim and an explanation of why such
          material or information is necessary; and
     iv.  appropriate information as to the steps to be taken if the claimant
          wishes to submit his or her claim for review.

 b. In the event of a denial of a claim, the claimant or his duly authorized
    representative may appeal such denial to the Administrator for a full and
    fair review of the adverse determination. Claimant's request for review must
    be in writing and made to the Administrator within 60 days after receipt by
    claimant of the written notification required under Section 4.2(b);
    provided, however, such 60-day period shall be extended if circumstances so
    warrant. Claimant or his duly authorized representative may submit issues
    and comments in writing which shall be given full consideration by the
    Administrator in its review.
 c. The Administrator may, in its sole discretion, conduct a hearing. A request
    for a hearing made by claimant will be given full consideration. At such
    hearing, the claimant shall be entitled to appear and present evidence and
    be represented by counsel.
 d. A decision on a request for review shall be made by the Administrator not
    later than 60 days after receipt of the request; provided, however, in the
    event of a hearing or other special circumstances, such decision shall be
    made not later than 120 days after receipt of such request. If it is
    necessary to extend the period of time for making a decision beyond 60 days
    after the receipt of the request, the claimant shall be notified in writing
    of the extension of time prior to the beginning of such extension.
 e. The Administrator's decision on review shall state in writing the specific
    reasons and references to the Plan provisions on which it is based. Such
    decision shall be promptly provided to the claimant. If the decision on
    review is not furnished in accordance with the foregoing, the claim shall be
    deemed denied on review.



AMENDMENT AND TERMINATION

Technitrol, Inc. may amend the Plan in any manner and at any time by action of
the Board of Directors; provided, however, that no amendment shall deprive any
Participant or his surviving spouse of any benefit accrued hereunder as of the
date of adoption of such amendment as determined under Section 5.3, below.
Technitrol, Inc. reserves the right to terminate this Plan at any time in
accordance with Section 3.7, in which case the benefits payable to any
Participant shall be limited to those accrued hereunder as of the effective date
of termination, as determined under Section 5.3, below. For purposes of Section
5.1 and 5.2, above, the benefit accrued by a Participant as of the date of
adoption of an amendment to the Plan or the effective date of termination of the
Plan shall be computed under Sections 3.1 or 3.2, whichever is applicable, as if
the Participant has terminated employment on such date.



CHANGE IN CONTROL

Notwithstanding anything to the contrary in the Plan, in the event there is a
Change in Control of Technitrol, Inc., each Participant who is employed by the
Company immediately prior to the Change in Control shall be entitled to receive
benefits under this Plan (whether or not they are so employed by the Company or
any successor to it after the Change in Control) equal to the excess of (i) the
Post-409A Benefits that the Participant would have accrued under the Plan if his
total Years of Service credited under the Plan included an additional five
years, but not exceeding a total of 20 Years of Service, (and, in the case of
James M. Papada, III and Grace Greco, included, in addition to such additional
five years, such additional years of credited service as provided in Section
3.6), as of the date of Change in Control over (ii) the vested benefits that the
Participant has actually accrued under the Retirement Plan as of the date of
Change in Control. In the event of a Change in Control, a Participant shall be
treated as fully vested in his right to receive benefits under this Plan
regardless of whether the Participant is fully vested in his accrued benefits
under the Retirement Plan or whether the Participant terminates employment on or
after the Change in Control. In the event of a Change in Control, a Participant
shall be entitled to receive a lump sum payment of the present value of the
unpaid Post-409A Benefits that he has accrued under the Plan (calculated taking
into account the provisions of Section 6.1 above) within ten days of the date on
which the Change in Control occurs. The present value of the lump sum payment
shall be determined by using the RP-2000 Mortality Table for Males without a
collar adjustment and an interest rate (rounded to the nearest 2/10 of 1
percent) equal to 120 percent of the applicable Federal mid-term rate in effect
under Section 1274(d)(1) of the Code, for the calendar month preceding the month
in which the Change in Control occurs, and by assuming that the Participant's
benefits were deferred to the earliest unreduced retirement age under the Plan.
If the Participant has attained the earliest unreduced retirement age under the
Plan as of the date of the Change in Control, the present value will be
determined by assuming that the Participant's benefits will commence
immediately. In addition to the lump sum payment described in Section 6.3,
above, a Participant shall be entitled to receive an additional payment, within
ten days following a Change in Control, of an amount that is sufficient to
reimburse the Participant for any federal, state or local taxes (including, but
not limited to, excise tax penalties) as a result of the payment of such lump
sum and as a result of the additional payment to him pursuant to this Section
6.4, regardless of whether such payments, or any portion of them, are considered
"excess parachute payments" under Section 280G of the Code. Such additional
payment shall be calculated by assuming the Participant is subject to the
highest marginal federal, state and local tax rates then in effect. In the event
a Participant receives a lump sum payment of benefits pursuant to this Article
VI, but continues employment with the Company subsequent to the Change in
Control, the Participant shall be eligible to continue to accrue benefits under
this Plan but shall not be entitled to receive a duplication of benefits
previously paid to him pursuant to this Article. The benefit accrued pursuant to
this Section 6.5 will be determined under the formulas under Section 3.1(a) and
3.1(b), whichever is appropriate, except taking into account only Compensation
received after the Change in Control for purposes of determining the Final
Average Compensation under Section 3(a)(i) and Years of Service credited after
the Change in Control (but Years of Service credited after the Change in Control
when combined with Years of Service credited through the date of the Change in
Control shall be limited to 20 years in total).



MISCELLANEOUS

Nothing contained herein shall be construed as providing for assets to be held
in trust or escrow or any other form of asset segregation for the Participant or
the Participant's designated Beneficiary, the Participant's only interest being
the right to receive benefits set forth herein. To the extent that the
Participant or any other person acquires a right to receive benefits under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company. Nothing contained in this Plan shall be construed as a
contract of employment between the Company and any Participant, or as a right of
any Participant to be continued in employment of the Company, or as a limitation
on the right of the Company to discharge any of its employees, with or without
cause. The benefits payable hereunder or the right to receive future benefits
under the Plan may not be anticipated, alienated, pledged, encumbered, or
subject to any charge or legal process. This Plan shall be interpreted in
accordance with the laws of the Commonwealth of Pennsylvania, except to the
extent superseded by ERISA. This Plan shall be construed and operated in
accordance with the requirements of Section 409A of the Code and the regulations
and other guidance issued thereunder by the Internal Revenue Service. To the
extent that any provision of the Plan conflicts with the requirements of Section
409A of the Code, such provision shall be deemed null and void.

IN WITNESS WHEREOF, Technitrol, Inc. has caused this Plan to be executed by its
authorized officers and its corporate seal to be impressed hereon this 24th day
of December, 2008.

TECHNITROL, INC.

/s/ Drew A. Moyer

 

APPENDIX A

TECHNITROL, INC.

SUPPLEMENTAL RETIREMENT PLAN

AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2009



 

The Actuarially Equivalent assumptions that shall be used for calculating
present value of a Participant's Post-409A Benefit for purposes of determining
the adjustment for payment of state, local, FICA or foreign taxes under Section
3.7(c) or cashouts under Section 3.7(d) are as follows:

Interest: The applicable interest rate prescribed by the rules under Section
417(e)(3) of the Code for the October preceding the calendar year in which the
distribution is made.

Mortality: The applicable mortality table under Section 417(e)(3) of the Code.

